Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-13 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites “A steering wheel control system for a vehicle, the steering wheel control system comprising: a steering wheel movable between a stowed position and a deployed position, wherein, in the deployed position, the steering wheel is centrally located relative to an operator of the vehicle; a sensor assembly configured to generate a control signal pertaining to a position of the steering wheel; and a control module communicably coupled with the sensor assembly, wherein the control module is configured to: receive the control signal corresponding to the position of the steering wheel; control at least one operation of the vehicle based on receipt of the control signal from the sensor assembly; a mounting assembly, wherein the steering wheel is adapted to be coupled to the mounting assembly, the mounting assembly including: a first bracket coupled to a seating system; and a second bracket defining a first end and a second end, wherein the second bracket is pivotally coupled to the first bracket proximate to the first end, the steering wheel being adapted to be coupled to the second bracket; wherein the sensor assembly is coupled with the first bracket, and wherein the sensor assembly generates the control signal based exclusively on a pivoting 
The prior art of record does not disclose “wherein the sensor assembly generates the control signal based exclusively on a pivoting movement of the second bracket relative to the first bracket”.
Independent claim 11 recites A method of controlling at least one operation of a vehicle, the method comprising: mounting a steering wheel on a mounting assembly associated with a seating system, the mounting assembly including a first bracket and a second bracket pivotally coupled to the first bracket; positioning the steering wheel movable between a stowed position and a deployed position, wherein, in the deployed position, the steering wheel is centrally located relative to an operator of the vehicle; coupling a sensor assembly with the first bracket, wherein the sensor assembly generates a control assembly based exclusively on a pivoting movement of the second bracket relative to the first bracket; generating, by the sensor assembly, the control signal pertaining to a position of the steering wheel; receiving, by a control module, the control signal corresponding to the position of the steering wheel, the control module being communicably coupled with the sensor assembly; controlling, by the control module, the at least one operation of the vehicle based on receipt of the control signal from the sensor assembly; and transmitting a notification notifying the operator regarding the position of the steering wheel”.
The prior art of record does not disclose “wherein the sensor assembly generates a control assembly based exclusively on a pivoting movement of the second bracket relative to the first bracket”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614